DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 14-16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 14 recite the limitation "the user-selectable message."  There is insufficient antecedent basis for this limitation in the claim.
Claims 7 and 15-16 recite the limitation "the wireless mobile device."  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the short range wireless communication."  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 6, 9, 11-12, 14, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grote, U.S. Pat. Pub. No.  2015/0294286 (Reference A of the attached PTO-892).
As per claim 1, Grote teaches a hardware parking payment processing system, comprising: a non-transitory memory; one or more processors coupled to the non-transitory memory and configured to execute instructions (¶ 0043, see also Fig. 7—300 depicting a server) to perform operations comprising: 
presenting a coded image that is machine-readable but unreadable by a human on a display of a first parking device located within proximity to a parking lot (¶¶ 0064-65); 
scanning, using an image capturing component of a second parking device, the coded image presented on the screen of the first parking device (¶ 0067); 
using one or more image recognition techniques to decode data encoded in the coded image, wherein the data includes parking payment information (¶¶ 0066-68); 
processing, using the hardware parking payment processing, a payment transaction in accordance with the parking payment information (¶¶ 0068-69); 
determining the payment transaction has been completed (¶¶ 0069-70); and 
responsive to determining that the payment transaction has been completed: causing the hardware parking payment processing system to make a physical movement, thereby enabling a vehicle to enter or exit the parking lot (¶ 0070). 
As per claim 3, Grote teaches claim 1 as above.  Grote further teaches the coded image is a matrix barcode (¶ 0065). 
As per claim 4, Grote teaches claim 3 as above.  Grote further teaches the matrix barcode is a quick response (QR) code (¶ 0065). 
As per claim 6, Grote teaches claim 1 as above.  Grote further teaches the user-selectable message includes a deep link (¶¶ 0066-68). 
As per claims 9, 11-12, and 14, Grote teaches a method of wireless device detection, comprising: at a computing device, coupled to database including parameters 
As per claim 18, Grote teaches a system, comprising: a non-transitory memory; one or more processors coupled to the non-transitory memory and configured to execute instructions to perform operations comprising: steps implementing the functions of claim 1 (see citations above). 
As per claim 19, Grote teaches claim 18 as above.  Grote further teaches the short range wireless communication includes one of a visual display of a quick response (QR) code (¶ 0065), near field communication (NFC) (¶ 0029), BLUETOOTH (¶ 0029), infrared, radio-frequency identification, and Wi-Fi. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, 10, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grote in view of Chia, et al., A Smart Parking and Reservation System for QR-Code-Based Car Park, Innovation in the High-Tech Economy
As per claims 2, 10, and 20, Grote teaches claims 1, 9, and 18 as above.  Grote does not explicitly teach the coded image identifies at least one of a parking stall number, a price for parking, and a length of time for parking.  Chia teaches the coded image identifies at least one of a parking stall number, a price for parking, and a length of time for parking (§ 2.2, see also § 3 (QR code contains more data because of the longer length of time)).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Chia—namely, to confirm transaction details.  Moreover, this is merely a combination of old elements in the art of parking.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
As per claims 8 and 17, Grote teaches claims 1 and 9 as above.  Grote does not explicitly teach scanning, using an image capturing component of a second hardware parking machine, a second coded image presented on the screen of the wireless mobile device; causing the hardware parking machine to make a physical movement, thereby enabling the vehicle to exit the parking lot.  However, this is taught by Chia (Fig. 6, see also descriptions of the "exiting phase" in § 2).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Chia—namely, so that the user can prepay exitfare.  This would also allow Grote's system to offer more options for exit communication schemes (see ¶ 0034).  Moreover, this is merely a combination of old elements in the art of parking.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Claims 5, 7, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Grote in view of Vossoughi, U.S. Pat. Pub. No.  2018/0225650 (Reference B of the attached PTO-892). 
As per claims 5 and 13, Grote teaches claims 1 and 9 as above.  Grote suggests a wireless mobile device is verified before the payment transaction is processed in response to matching, a first identifier within a signal sent by a broadcast device with a 
As per claims 7 and 16, Grote teaches claims 1 and 9 as above.  Grote does not explicitly teach transmitting a digital coupon to the wireless mobile device; which is taught by Vossoughi (¶¶ 0054, 196).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Vossoughi—namely, to promote a transaction.  Moreover, this is merely a combination of old elements in the art of parking.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Grote in view of Official Notice. 
As per claim 15, Grote teaches claim 9 as above.  Grote does not explicitly teach the wireless mobile device is an on-board vehicle computer.  Official Notice is taken the on-board vehicle computers are well-known mobile devices.  It would have been prima facie obvious to incorporate this element because it is merely the substitution of one mobile device for another, where both share the capabilities to communicate the required data.  Moreover, one of ordinary skill would have recognized that this substitution could have been implemented through routine engineering producing predictable results. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/574,047 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because thy recite the same limitations (albeit slight differences in terminology) and because these claims are broader (i.e., the difference between the application claims and the reference application claims lies in the fact that the reference application claims include more elements and are thus more specific.  Thus the invention of claims 1-20 of the reference application is in effect a “species” of the “generic” invention of the application claims 1-20).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kotecha, U.S. Pat. Pub. No.  2015/0066545 (Reference C of the attached PTO-892) relates to a wireless parking device detection system. 
Shah, U.S. Pat. Pub. No.  2019/0122447 (Reference D of the attached PTO-892) relates to a wireless parking device detection system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DANIEL VETTER/Primary Examiner, Art Unit 3628